                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:98-CR-00298-GCM
 UNITED STATES,

                Plaintiff,

    v.                                                          ORDER

 CORON RASHAD MCCAIN,

                Defendant.


         THIS MATTER comes before the Court sua sponte. The Court has been advised that

Defendant McCain is undergoing a quarantine, the duration of which is currently unknown, and is

unable to appear for the Final Hearing Regarding Revocation of Supervised Release, which is

currently set for January 8, 2021 at 10:45 AM. Therefore, the Court deems it necessary to continue

the hearing.

         IT IS HEREBY ORDERED that the Final Hearing Regarding Revocation of Supervised

Release is continued to a date to be determined.

         IT IS FURTHER ORDERED that counsel for Defendant McCain shall advise the Court

when Defendant McCain is available to appear for this hearing, at which time the Court will

reschedule the matter.

         SO ORDERED.

                                      Signed: January 7, 2021




          Case 3:98-cr-00298-GCM Document 185 Filed 01/07/21 Page 1 of 1
